Exhibit 10.1



 

NEITHER THIS CONVERTIBLE LOAN AGREEMENT NOR THE SECURITIES INTO WHICH THE LOANS
MADE PURSUANT HERETO ARE CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE. THESE
SECURITIES HAVE BEEN SOLD IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY,
MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM,
OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
SECURITIES ACT AND IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS.

 

Convertible Loan Agreement

 

This Convertible Loan Agreement (the “Agreement”) is made and entered into as of
March 9, 2020 (the “Effective Date”), by and among UAS Drone Corp., an OTC
corporation having its registered office at 420 Royal Palm Way, Palm Beach FL
33480, USA (the “Company”) and [________] (the “Lender”).

 

Whereas,the Company and Duke Robotics, Inc., a company with its headquarters at
515 Las Olas Blvd., Ft. Lauderdale, FL 33301 (“Duke”), entered into that certain
Share Exchange Agreement, dated March 4, 2020 attached hereto as Exhibit A (the
“Share Exchange Agreement”), pursuant to which Duke shall become a majority
owned subsidiary of the Company (the “Share Exchange”);

 

Whereas,as part of the Share Exchange, the Board of Directors of the Company has
determined that it is in the best interest of the Company to raise capital by
means of convertible loans, in an aggregate principal amount of USD $965,000;

 

Whereas,the Company desires to issue and sell to the Lender, and the Lender,
severally and not jointly with any other security holder of the Company, desires
to purchase from the Company, the Securities (as defined herein) subject to the
terms and conditions set forth in this Agreement and pursuant to Section 4(a)(2)
of the Securities Act of 1933, as amended (the “Securities Act”) and Rule 506(b)
of Regulation D and Rule 903 of Regulation S (“Regulation S”) promulgated
thereunder;

 

Whereas,the Loan and the Conversion Shares, collectively are referred to herein
as the “Securities”); and

 

Whereas,the Lender desires to provide the Loan to the Company pursuant to the
terms and conditions set forth herein.

 

Now Therefore, the Company and the Lender (each, a “Party” and collectively, the
“Parties”), agree as follows.

 

1.Interpretation; Definitions

 

1.1.The recitals above and schedules hereto constitute an integral part hereof.

 

1.2.The headings of the sections and subsections of this Agreement are for
convenience of reference only and are not to be considered in construing this
Agreement.

 



1

 



 

2.The Loan

 

2.1.At the closing of the Share Exchange, the Lender shall provide the Company a
convertible loan (the “Loan”) in the amount of $241,250 (the “Loan Principal”).

 

2.2.At the Closing (as such term is defined below) the Lender shall pay the Loan
Principal in U.S. dollars, to the Company by way of a bank transfer. Prior to
the Closing, the Lender shall deposit the Loan Principal with an escrow agent,
pursuant to the terms of the Escrow Agreement annexed hereto as Exhibit B.

 

2.3.The Loan Principal shall bear simple interest at a rate equal to 15% per
annum commencing on the date the Company receives the Loan Principal and until
full repayment thereof in accordance with the terms hereof (the “Interest”, and
the Loan Principal and the Interest accrued thereon, the “Loan Amount”). The
Interest shall be computed on the basis of a 360-day year, comprised of twelve
months counting 30 days each. For periods of indebtedness of less than one month
the Interest shall be calculated pro rata to the actual number of days of the
month then elapsed. For the avoidance of doubt, the Interest is not contingent
on inter alia the receipts, sales, income, profits, cash flow, receivables or
property of the Company, or any dividends, distributions, or similar payments
thereby.

 

2.4.The Company shall bear all bank costs, charges, fees, conversion costs and
commissions imposed on the Lender related to the transfer of each payment to and
from the Lender hereunder.

 

3.Repayment

 

3.1.The Loan Principal shall be due and repaid by the Company to the Lender on
the one-year anniversary of receiving the Loan Principal, subject to any
permitted extensions as set forth herein (the “Maturity Date”).

 

3.2.Subject to its compliance with any and all terms of the material terms of
this Agreement, the Company may extend the Maturity Date for one year by
providing written notice to the Lenders up to two months prior to the Maturity
Date; in such event, all the provisions of this Agreement will continue to
apply. The Company shall not be entitled to extend the Maturity Date, if,
following the Closing, it has funded its operations in any manner other than the
sale and issuance of its Common Stock (“Equity Funding”). For the avoidance of
doubt, the issuance of convertible debentures or other forms of indebtedness,
whether convertible into equity of the Company or not, shall not be deemed
Equity Funding.

 

3.3.The Interest shall be paid by the Company on a monthly basis by no later
than the 15th day of each calendar month.

 

3.4.The Company may repay the outstanding Loan Amount in full, and any part
thereof, at any time, with no prepayment penalty. However, the Company shall
provide the Lender with 3 business days written notice prior to such repayment,
during which time the Lender may elect to convert any or all of the outstanding
Loan Amount into Conversion Shares as provided herein.

 

3.5.Any payments to be made by the Company to the Lender hereunder shall be paid
by way of a bank transfer to the Lender’s bank account pursuant to wiring
instructions given in writing by the Lender, in U.S. dollars.

 

3.6.The Company shall pay any and all amounts due hereunder without setoff,
deduction, counterclaim or defence of any kind, unless such deduction or
withholding is required by law.

 



2

 



 

3.7.All payments shall be applied first to payment in full of any costs incurred
in the collection of any sum due under this Agreement, including (without
limitation) reasonable attorney’s fees, then to the payment in full of any late
charges, then to the payment of interest and finally to the reduction of the
unpaid principal balance of the Loan.

 

3.8.Mandatory Payments. In addition to all other principal and interest payments
provided for in this Agreement, the Company shall also make mandatory payments
in accordance with the provisions in this Section.

 

(a) Disposition of Assets. Upon the sale or other disposition or encumbrance of
any material assets by the Company or any subsidiary of the Company, the Company
shall make a mandatory prepayment, on the date of such sale or other
disposition, in an amount equal to one hundred percent (100%) of the proceeds of
such disposition net of amounts required to pay taxes and reasonable costs
applicable to such sale or disposition. The foregoing shall not apply to the
sale of products by the Company or its subsidiary to their customers in the
ordinary course of business. All references in this Agreement to a subsidiary of
the Company, shall refer to Duke and its subsidiary, Duke Airborne Systems Ltd.
Israeli Company number 515051282.

 

(b) Change of Control. The Company shall make a mandatory prepayment of the
entire Loan Amount, on the date following the Closing upon which it ceases to
own free of pledges, liens or other encumbrances 95% (ninety five Percent) of
the issued and outstanding securities of Duke Robotics, Inc, in an amount equal
to one hundred percent (100%) of the then unpaid Deemed Outstanding Portion of
the Term Loan and the interest of the Term Loan; provided, however that the
parties agree that the implementation of the second stage of the acquisition of
Duke as contemplated by the Share Exchange Agreement, or the transfer of the
shares of Duke to a wholly owned subsidiary of the Company, shall not trigger
this Section 3.8(c).

 

(c) Additional Indebtedness/Financing. In any event following in which the
Company or its subsidiary obtains debt financing of any kind or receives monies
in consideration for any redeemable securities or other forms of indebtedness,
25% of all proceeds received by the Company or its subsidiary in connection with
such financing shall be used to repay the Loan, and such amount of the Loan
Amount shall be deemed due and payable.



 

4.Conversion of the Loan Amount

 

4.1.Conversion. At any time prior to the full repayment of the Loan Amount to
the Lender, the Lender shall have the right to convert all or any of the then
outstanding and unpaid portion of the Loan Amount into shares of the Company’s
stock (the “Conversion Shares”) upon prior written notice to the Company.



 



3

 

 



4.2.The Conversion Shares shall have the same rights, preferences and privileges
attached to the shares of common stock shares of the Company, having a par value
of 0.0001 each (“Common Stock”), as set forth in the Certificate of
Incorporation of the Company, as amended and as in affect at such time.
Notwithstanding the preceding sentence, if the Company issues shares of stock
other than Common Stock or other securities (“Alternate Securities”) prior to
the full conversion or repayment of the Loan Amount, then the Lender shall be
entitled to declare that the Conversion Shares shall be Alternate Securities
having the same class, rights, preferences and privileges as will be attached to
such class of Alternate Securities; provided that in order to receive Alternate
Securities, the Lender shall be required to convert the unpaid balance and
accrued and unpaid Interest of the Loan in full. For the avoidance of doubt, if
the Company issues, in connection with a financing or otherwise, various
securities, whether independently issued or bundled together, stocks, options,
warrants, debentures or any other securities, the Lender shall be entitled to
elect to convert the Loan Amount into any of the debentures, warrants or
securities or any bundling thereof, at the Conversion Price, as applicable
thereto. Upon the conversion of the Loan and accrued and unpaid Interest into
Alternate Securities, the Loan and this Agreement shall be deemed terminated and
the Loan and Interest shall be deemed to be satisfied in full.







 

4.3.Conversion Price. The conversion price for the Loan Amount (the “Conversion
Price”) shall be determined, with respect to each conversion of the Loan Amount,
at the time of such conversion, as a price per share equal to the lower of:

 

(i) the lowest effective price per share set in connection with any funds raised
by the Company during the six months following the Closing. Effective price per
share means (i) if only shares of Company Common Stock are sold in a
transaction, the amount actually received in cash by the Company and (ii) if
shares of Company Common Stock are sold in a transaction and, in connection
therewith additional securities or rights are sold or otherwise issued, the
amount actually received in cash by the Company, for the shares of Company
Common Stock and such additional rights upon their issuance, reduced by the
aggregate fair market value of the additional rights (as determined using the
Black-Scholes option pricing model or another method determined by the Company
in good faith), in each case divided by the number of shares of Company Common
Stock issued in such transaction;

  

(ii) 80% of the lowest effective price per share set in connection with any
funds raise by the Company at any time subsequent to six months following
Closing until such time as the Loans are fully repaid or otherwise converted;

  

(iii) a price per share reflecting a post-money valuation of the Company of USD
$15,000,000 following the next investment in the Company following Closing; or,

 

(iv) the New Conversion Price as such term is defined in the debentures dated as
of even date herewith between the Company and Alpha Capital Anstalt and
GreenBlock Capital.

 

Item (ii) above shall not be available to the Lender if the Lender elected that
the Conversion Shares into which that part of the Loan Amount is being converted
is an Alternate Security.

  

4.4.Conversion Upon Liquidity Event. Without derogating from the foregoing, if
prior to the Maturity Date, the Company enters into a definitive agreement to
consummate an M&A Transaction (as defined below) or an underwritten public
offering (an “Public Offering” and together with an M&A Transaction, a
“Liquidity Event”), and if the Loan Amount has not previously converted or been
repaid pursuant to the terms provided herein, the Lender shall have the right to
elect (i) to convert the entire Loan Amount into the most senior class of shares
issued by the Company immediately prior to the closing of the Liquidity Event;
or (ii) have the entire Loan Amount repaid. The conversion price for the Loan
Amount in a Liquidity Event shall be a price per share equal to the lower of:
(a) a price per share reflecting the valuation of the Company in the Liquidity
Event, on a fully diluted basis, 80% (eighty percent) of the price per share
determined in such Liquidity Event as follows: (i) when such Liquidity Event is
Public Offering, the lowest offer/issue price; (ii) when such Liquidity Event is
an M&A Transaction, as calculated by dividing the aggregate consideration
payable to the shareholders of the Company or as applicable, to the Company, by
the number of issued and outstanding shares of the Company at the time of such
Liquidity Event, on a fully diluted and as converted basis. In the event of a
Liquidity Event in which a number of valuations are used for determining the
consideration to be paid to shareholders, the lowest valuation shall apply; and
(b) the Conversion Price determined in accordance with Section 4.3 above.

 



4

 



 

The Company shall notify the Lender in writing at least 21 days ahead of the
proposed consummation of the Liquidity Event. Within 7 days of the date of the
Company’s notice, the Lender shall notify the Company in writing, as to whether
its Loan Amount shall be converted or repaid in accordance with this Section
4.4. Should the Lender not notify the Company within the prescribed period, it
shall be deemed to have elected to convert its Loan Amount.

 

For the purpose herein an “M&A Transaction” shall mean: (i) a merger,
reorganization or consolidation or any other similar transaction or acquisition
of the Company, as a result of which the shareholders of Duke prior to the
Closing of the Share Exchange, do not own, by virtue of their shareholdings in
the Company prior to such event, a majority of the voting shares of the
surviving entity (which surviving entity may be the Company) or acquiring entity
or the parent company of such surviving or acquiring entity, or (ii) the
disposition of all or substantially all of the assets of the Company (including
by way of a grant of an exclusive license or lease to all or substantially all
of the Company’s or any subsidiary’s intellectual property), or (iii) a sale or
other disposition of all or substantially all of the shares (including without
limitation by way of repurchase or redemption by the Company) or a sale or any
other transaction or series of related transactions in which all or
substantially all of the issued and outstanding share capital of the Company is
acquired by any person (other than a Public Offering). For clarification
purposes only, any subsequent merger or consolidation between the Company and
Duke that occurs subsequent to the closing of the Share Exchange shall not be
considered an M&A Transaction. For the purpose herein a “Qualified Financing”
shall mean shall mean the first equity raising by the Company after the Closing
of at least $4,000,000 (four million US dollars) in equity by third parties who
are not shareholders of the Company, or at the election of the Lender, any
capital or debt raising of less than $4,000,000 and/or invested by shareholders
of the Company; provided that, if prior to the occurrence of a Qualified
Financing as per the foregoing, the Company issues equity securities but does
not receive proceeds in the aggregate amount of US$4,000,000, the Lender shall
be entitled to determine, in its sole discretion, that such issuance be deemed
the Qualified Financing for the purpose hereof.

 

4.5.Conversion Upon Event of Default. Without derogating from the foregoing, if
prior to the Maturity Date, the Company enters into Event of Default (as defined
below), then the Lender shall have the right to convert the Loan Amount at the
nominal price of the shares ($0.0001 each).

 

4.6.Upon conversion of the Loan Amount, the Company shall issue the Conversion
Shares to the Lender, free and clear of any lien, pledge, claim, charge,
encumbrance or third party rights of any kind, except for any restrictions and
limitations under the Company’s Certificate of Incorporation, as amended from
time to time (the “Articles”). No fractional shares shall be issued upon
conversion, and the number of Conversion Shares due upon conversion shall be
rounded to the nearest whole number.

  



5

 



 

4.7.Adjustment. The number and kind of securities purchasable initially upon the
conversion of the Loan Amount shall be subject to adjustment from time to time
upon the occurrence of certain events, as follows:

 

4.7.1Adjustment for Shares Splits and Combinations. If the Company at any time
or from time to time effects a subdivision of the outstanding shares, the number
of shares issuable upon conversion of the Loan Amount immediately before the
subdivision shall be proportionately increased, and conversely, if the Company
at any time or from time to time combines the outstanding shares, the number of
shares issuable upon conversion of the Loan Amount immediately before the
combination shall be proportionately decreased. Any adjustment under this
Section 4.7.1 shall become effective at the close of business on the date the
subdivision or combination becomes effective.

 

4.7.2Adjustment for Certain Dividends and Distributions. In the event the
Company at any time, or from time to time makes, or fixes a record date for the
determination of holders of shares entitled to receive a dividend or other
distribution payable in additional shares of the Company, then and in each such
event the number of shares issuable upon conversion of the Loan Amount shall be
increased as of the time of such issuance or, in the event such a record date is
fixed, as of the close of business on such record date, by multiplying the
number of shares issuable upon conversion of the Loan Amount by a fraction: (i)
the numerator of which shall be the total number of shares of the Company issued
and outstanding immediately prior to the time of such issuance or the close of
business on such record date plus the number of shares issuable in payment of
such dividend or distribution, and (ii) the denominator of which is the total
number of shares of the Company issued and outstanding immediately prior to the
time of such issuance or the close of business on such record date; provided,
however, that if such record date is fixed and such dividend is not fully paid
or if such distribution is not fully made on the date fixed thereof, the number
of shares issuable upon conversion of the Loan Amount shall be recomputed
accordingly as of the close of business on such record date and thereafter the
number of shares issuable upon conversion of the Loan Amount shall be adjusted
pursuant to this Section 4.7.2 as of the time of actual payment of such
dividends or distributions.

 



6

 



 

4.7.3Adjustments for Other Dividends and Distributions. In the event the Company
at any time or from time to time makes, or fixes a record date for the
determination of holders of shares entitled to receive a dividend or other
distribution payable in securities of the Company other than shares, then in
each such event provision shall be made so that the Lender shall receive upon
conversion of the Loan Amount, in addition to the number of shares receivable
thereupon, the amount of securities of the Company that the Lender would have
received had the Loan Amount being exercised, had been exercised for Conversion
Shares immediately prior to such event (or the record date for such event) and
had the Lender thereafter, during the period from the date of such event to and
including the date of exercise, retained such securities receivable by it as
aforesaid during such period, subject to all other adjustments called for during
such period under this Section 4.7 and the Articles with respect to the rights
of the Lender. The Company shall not make any cash dividends or distributions to
its shareholders until the entire Loan Amount has been repaid to the Lender.

 

4.7.4Other Transactions. Subject to Section 3.8, in the event that the Company
shall issue shares to its shareholders as a result of a split-off, spin-off or
the like, then the Company shall only complete such issuance or other action if,
as part thereof, allowance is made to protect the economic interest of the
Lender either by increasing the number of Conversion Shares, adjusting the
Conversion Price, and/or by procuring that the Lender shall be entitled, on
economically proportionate terms, determined in good faith by the Company’s
Board of Directors, to acquire additional shares of the spun-off or split-off
entities, in the event of an conversion of the Loan Amount.

 

4.7.5Other Dilutive Events. In case any event shall occur as to which the
preceding Sections 4.7.1 through 4.7.4 are not strictly applicable but as to
which the failure to make any adjustment would not fairly protect the rights to
receive shares represented by this Agreement in accordance with the essential
intent and principles hereof, then, in each such case, the Company's Board of
Directors shall, in good faith, determine what adjustments are necessary to
preserve the rights of the Lender to receive shares represented by this
Agreement.

 

4.7.6Adjustment of Exercise Price. Upon each adjustment in the number of
Conversion Shares purchasable hereunder, the Conversion Price shall be
proportionately increased or decreased, as the case may be, in a manner that is
the inverse of the manner in which the number of Conversion Shares purchasable
hereunder shall be adjusted.

 

4.7.7Share Swap. Subject to Section 3.8, other than pursuant to the Share
Exchange Agreement, the Company undertakes not to enter into any share swap
agreement or arrangement (such as a merger, reorganization, or sale of all, or
substantially all, of the Company’s shares) (“Share Swap”), unless the other
company to such a Share Swap agreement undertakes to allot to the Lender, upon,
and subject to, the conversion of the Loan Amount, such securities as were
swapped for the shares of the Company, as though the Lender had held the
Conversion Shares on the record date of the Share Swap. In the event of a Share
Swap, the securities issuable upon conversion of the Loan Amount shall be the
swapped securities of such other company (not the Company’s shares). Nothing in
this Section 4.7.7 shall derogate from any other provision of this Agreement or
confer any other interpretation to any other obligation herein.

 

4.7.8Notice of Adjustment. Upon any adjustment to the kind of securities
purchasable initially upon the conversion of the Loan Amount is triggered
pursuant to this Agreement, the Company shall promptly deliver to the Lender by
facsimile or email a notice setting forth a brief statement of the facts
requiring such adjustment and the relevant conversion price resulting from such
adjustment.

 



7

 



 

5.Immediate Repayment of the Loan

 

5.1.Notwithstanding the foregoing, the Loan Amount shall become due and payable
in cash upon the occurrence of any of the following events prior to the Maturity
Date (each, an “Event of Default”):

 

(i)the liquidation, dissolution or winding up of the Company or any subsidiary
of the Company;

 

(ii)the filing by the Company or any subsidiary of the Company of any petition
or action for relief under any bankruptcy, reorganization, insolvency or
moratorium law or any other law for the relief of debtors, now or hereafter in
effect, or seeks the appointment of a custodian, receiver, trustee (or other
similar official) of the Company or a subsidiary of the Company or all or any
substantial portion of the Company’s assets or such subsidiary’s assets, or
makes any general assignment for the benefit of creditors or takes any action in
furtherance of any of the foregoing;

 

(iii)the filing, other than by the Lender, of an involuntary petition, or any
proceeding or case is commenced, against the Company or a subsidiary of the
Company (unless such proceeding or case is dismissed or discharged within 30
days of the filing or commencement thereof) under any bankruptcy,
reorganization, arrangement, insolvency, liquidation or moratorium statute now
or hereafter in effect; or

 

(iv)the appointment of a custodian, receiver, trustee, assignee for the benefit
of creditors (or other similar official) appointed for the Company or a
subsidiary of the Company or to take possession, custody or control of all or
substantially all of the property of the Company or a subsidiary of the Company.

 

(v)the breach by the Company or its subsidiary of any material undertaking or
obligation under (1) any financing agreement or credit facility or (2) any other
kind of agreement to which the Company is party and such default is deemed an
event of default under such agreement or may have a Material Adverse Effect on
the Company or its subsidiary, unless such breach is cured within the time
prescribed in such agreement. The term Material Adverse Effect means a material
adverse change in, or a material adverse effect upon, the operations, business,
properties, liabilities (actual or contingent), or financial condition of the
Company or its subsidiary.

 

(vi)the failure by the Company to fully or timely discharge its duties and
obligations under this Agreement. A failure to make payments in full and in a
timely manner, shall not be deemed an Event of Default unless the Company has
failure to cure such default within five (5) business days. Any other failure
set forth in this Section 5 shall not be deemed an Event of Default unless such
failure or breach has not been cured within 14 (fourteen) calendar days.

 

6.Discharge of the Loan

 

Upon full and complete repayment of the Loan Amount, or full and complete
conversion of the Loan Amount into Conversion Shares, the Loan Amount shall be
deemed fully discharged, and the Company shall not have any further duties or
obligations with respect thereto.

 

7.Closing

 

7.1.Closing. Unless any of the representations or warranties of the Company are
incorrect at such time, or the Company is non-compliant with any covenants
pursuant hereto or representation, warranties or covenants set forth in the
Share Exchange Agreement in the form attached to this Agreement (as is, without
waivers, consents or modification) the closing of this Agreement (“Closing”)
shall take place concurrent with the closing of the Share Exchange. In the event
the Share Exchange is not consummated within thirty (30) days from the date
hereof, or, is consummated pursuant to or following a waiver of terms,
modification of terms, updating of disclosures or any provision allowing the
parties thereto to make a determination in accordance with the terms of the
Share Exchange Agreement, the Closing of this Agreement shall only occur with
the affirmative written consent of the Lender.

 



8

 



 

7.2.At the Closing, the following transactions shall occur simultaneously (no
transaction shall be deemed to have been completed or any document delivered
until all such transactions have been completed and all required documents
delivered):

 

(i)Board Resolution. Copies of a duly executed resolution of the Board of
Directors shall be delivered to the Lender, by which, inter alia (i) the
execution and performance by the Company of this Agreement shall have been
approved, and (ii) the issuance and allotment of the Conversion Shares to the
Lender upon conversion of the Loan Amount shall have been approved; and

 

(ii)Payment. The Lender shall either make the Loan Principal available to the
Company by wire transfer, or instruct the Escrow Agent to release the Loan
Principal to the Company;

  

8.Representations, Warranties, Undertakings and Covenants of the Company

 

The Company hereby represents and warrants to the Lender that the statements
contained in this Section 8 are true and correct as of the Closing:

 

8.1.Organization. The Company is duly organized and validly existing under the
laws of State of Nevada. The Company has full corporate power and authority to
own, lease and operate its properties and assets and to conduct its business as
now being conducted, and to execute the Agreement, and to consummate the
transactions contemplated hereby and thereby.

 

The Company is not insolvent, has not committed an act of bankruptcy, has not
proposed a compromise/arrangement with its creditors generally, and no
proceedings of liquidation/dissolution/winding-up, stay of proceedings,
receivership, bankruptcy, nomination of any officer of the court, or similar
proceedings, have been taken against Company or in connection with any of its
assets.

 

8.2.Articles. The Articles which will be in effect upon the Closing are as filed
with the SEC Reports (as defined herein).

 

8.3.Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement or the Escrow Agreement (collectively the “Transaction Documents”),
the performance of all obligations of the Company hereunder and thereunder, has
been taken or will be taken prior to, or at, the Closing. No third-party
consents or authorizations are required on the part of the Company in connection
with the consummation of the transactions contemplated by this Agreement. This
Agreement is duly executed and constitutes valid and legally binding
obligations, enforceable in accordance with its terms except (i) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally, or
(ii) as limited by laws relating to the availability of specific performance,
injunctive relief, or other equitable remedies.

 

8.4.No Breach. Neither the execution of the Agreement or any other Transaction
Document, nor the consummation of the transactions contemplated hereby or
thereby nor compliance by the Company with the terms and provisions hereof and
thereof will conflict with, or result in a material breach or violation of (i)
any note, contract, lease, instrument, document or agreement to which the
Company is a party of, (ii) the Articles or any other governing instruments, or
(iii) any law, statute, ordinance, regulation, order, injunction, decree, or
judgment of any court, arbitrator or other competent judicial or governmental
authority, applicable to the Company.

 



9

 



 

8.5.Share Capital. The registered share capital of the Company is 110,000,000
shares divided into 100,000,000 shares of common stock, $0.0001 par value; and
10,000,000 shares of preferred stock, $0.0001 par value.

 

The issued share capital of the Company and all warrants, options, convertible
securities and/or other rights in the Company, on a fully diluted basis, as of
and immediately following the Closing, shall be as set forth in the
capitalization table attached as Schedule 8.5 (the “Cap Table”). The
shareholders identified in the Cap Table as being shareholders as of the
Effective Date, are the lawful owners of record of all of the issued and
outstanding share capital of the Company and of all rights thereto.

 

Except for the transactions contemplated by this Agreement, and except as set
forth in the Cap Table and the Articles, there are no other shares, convertible
securities or outstanding or committed warrants, options or other rights to
subscribe for, purchase or acquire securities from the Company, including
without limitation, pre-emptive rights, participation rights, anti-dilution
rights or rights of first refusal.

 

8.6.Conversion Shares. The Conversion Shares, when issued in accordance with the
provisions hereof, shall be duly and validly authorized and issued, shall be
issued in compliance with all applicable laws, including the relevant securities
laws of the United States, shall be fully paid and non-assessable and shall be
issued free and clear of any security interest or pre-emptive rights, except for
any restrictions and limitations set forth in the Articles and will be duly
registered in the name of the Lenders in the Company’s Shareholders Register.

 

8.7.SEC Documents; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Securities and Exchange Commission (the “SEC”) under Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”) during the 2 years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (all of the foregoing filed within the
2 years preceding the date hereof as amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”) on a timely basis or has received a valid extension of such
time of filing and has filed any such SEC Document prior to the expiration of
any such extension (including pursuant to SEC from 12b-25). The Company has
delivered to the Lender or its representatives, or made available through the
SEC’s website at http://www.sec.gov, true and complete copies of the SEC
Documents. As of their respective dates, the SEC Documents complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC promulgated thereunder applicable to the SEC Documents,
and none of the SEC Documents, at the time they were filed with the SEC,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. As of their respective dates, the financial statements of the
Company and its subsidiaries included in the SEC Documents complied as to form
in all material respects with applicable accounting requirements and the
published rules and regulations of the SEC with respect thereto. Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements, or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements) and fairly present in all material respects the
financial position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Investor which is not
included in the SEC Documents contains any untrue statement of a material fact
or omits to state any material fact necessary in order to make the statements
therein, in the light of the circumstance under which they are or were made, not
misleading.

 



10

 



 

8.8.10(b)-5. The SEC Documents do not include any untrue statements of material
fact, nor do they omit to state any material fact required to be stated therein
necessary to make the statements made, in light of the circumstances under which
they were made, not misleading.

 

8.9.Sarbanes-Oxley Act. The Company and its subsidiaries are in compliance with
any and all applicable requirements of the Sarbanes-Oxley Act, that are
effective as of the date hereof, and any and all applicable rules and
regulations promulgated by the SEC thereunder that are applicable to the Company
and its subsidiaries and effective as of the date hereof.

 

8.10.Investment Company. The Company is not, and is not an affiliate of, and
immediately after receipt of payment for the Securities, will not be or be an
affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become subject to the Investment Company Act.

 

8.11.Registration Rights. Other than as set forth on Schedule 8.11, no Person
has any right to cause the Company to effect the registration under the
Securities Act of any securities of the Company. There are no outstanding
registration statements not yet declared effective and there are no outstanding
comment letters from the SEC or any other regulatory agency. At Closing the
Company and Lender will execute the Registration Rights Agreement in the form
attached as Exhibit C (the “Registration Rights Agreement”), providing, inter
alia, for the registration, of the Conversion Shares. Certificates evidencing
the Conversion Shares shall not contain any legend: (i) while a registration
statement covering the resale of such security is effective under the Securities
Act (provided that if the holder is selling pursuant to the effective
registration statement registering the securities for resale, the holder agrees
to only sell such securities during such time that such registration statement
is effective and such holder is not aware or has not been notified by the
Company that such registration statement has been withdrawn or suspended, and
only as permitted by such registration statement), or (ii) following any sale of
such Conversion Shares pursuant to Rule 144, or (iii) if such Conversion Shares
are eligible for sale under Rule 144, or (iv) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the relevant
transfer agent promptly if required by the transfer agent to effect the removal
of the legend hereunder. If there is an effective registration statement to
cover the resale of the Conversion Shares, or if such Conversion Shares may be
sold under Rule 144 or if such legend is not otherwise required under applicable
requirements of the Securities Act (including judicial interpretations and
pronouncements issued by the staff of the Commission, then such Conversion
Shares shall be issued free of all legends.

 



11

 



 

8.12.Lock-Ups. Schedule 8.12 sets forth a complete list of all lock-up
agreements or share resale restriction agreements or other statutory share
resale restrictions, restricting the rights of the counterparty from freely
selling shares in the Company owned by such party (“Lock-Up”). Each Lock-Up is
valid and in full force and effect and is enforceable by the Company, in
accordance with its terms, subject to: (i) laws of general application relating
to bankruptcy, insolvency and the relief of debtors; and (ii) rules of law
governing specific performance, injunctive relief and other equitable remedies.
Except as set forth on Schedule 8.12, neither the Company nor any other Person
which is a party thereto has violated or breached in any material respect, or
committed any material default under, any Lock-Up. No event has occurred, and no
circumstance or condition exists, that (with or without notice or lapse of time)
will, or could reasonably be expected to: (A) result in a material violation or
breach of any of the provisions of any such Lock-Up; (B) give any Person the
right to declare a default or exercise any remedy under any such Lock-Up; (C)
give any Person the right to accelerate the maturity or performance of any such
Lock-Up; or (D) give any Person the right to cancel, terminate or modify any
Lock-Up. The term “Person” means an individual, partnership, firm, corporation,
limited liability company, association, joint venture, trust or other entity, or
any government or political subdivision or agency, department or instrumentality
thereof

 

8.13.Private Placement. Assuming the accuracy of the Lenders’ representations
and warranties set forth in Section 7, no registration under the Securities Act
is required for the offer and sale of the Securities by the Company to the
Lender as contemplated hereby. The issuance and sale of the Securities hereunder
does not contravene the rules and regulations of the OTCQB-MKT (the “Primary
Market”).

 

8.14.Listing and Maintenance Requirements. The Company’s Common Stock is
registered pursuant to Section 12(b) or 12(g) of the Exchange Act, and the
Company has taken no action designed to terminate, or which to its knowledge is
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act nor has the Company received any notification that the
SEC is contemplating terminating such registration. The Company has not, in the
12 months preceding the date hereof, received notice from the Primary Market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such Primary Market. The Company is, and has no reason to believe that it will
not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.

 

8.15.Effectiveness; Survival. Each representation and warranty herein is deemed
to be made on the date of this Agreement and shall remain in full force and
effect for a period of two years following the Effective Date.

 

8.16.Use of Funds. The Company shall use the proceeds of the Loan Principal for
the working capital needs of its subsidiary Duke Robotics, Inc. in the normal
course of business, substantially in accordance with the enclosed budget on
Schedule 8.16.

 

8.17.Interest Reserve. The Company shall at all times until payment in full of
its obligations under this Agreement and termination of this Agreement maintain
a reserve equal to three (3) months of Interest, in an account, free and clear
of any encumbrances or liens.

 

8.18.Most Favored Nation. During the period from the date of this Agreement
through the Maturity Date, neither the Company nor its subsidiaries shall enter
into any additional, or modify any existing, agreements with any existing or
future investors in the Company or any of its Subsidiaries that have the effect
of establishing rights or otherwise benefiting such investor/creditor in a
manner more favorable in any material respect to such investor/creditor than a
right and benefit established in favor of the Lender by this Agreement, unless,
in any such case, the Lender has been provided with such rights and benefits.
Nothing herein shall be deemed approval for the Company or its subsidiaries to
assume or incur debt with seniority or priority over or equal standing with the
Loan.

 



12

 



 

8.19.Duke/USDR Transaction. Schedule 8.19 hereof contains a list of all material
agreements, undertakings, instruments and other arrangements which shall be
valid as of the Closing or immediately thereafter, entered into by and between:
(i) the Company and its stakeholders (ii) the Company and Duke or its
subsidiaries, (ii) the Company and the stakeholders in Duke and (iv) the Company
and any third party not previously listed.

 

8.20.Seniority. The Company shall observe and maintain that the Loan is senior
to any other indebtedness incurred by the Company or its subsidiaries, other
than priority granted to suppliers, contractors, employees and non-affiliated
officers of the Company as prescribed by law.

 

8.21.Public Announcements; Confidentiality. From and after the date of this
Agreement,

  

(i) Company hereby covenants and undertakes to Lender that Company shall not
(and shall ensure that its representatives do not) issue any press release or
make any public statement regarding (or otherwise disclose to any Person the
existence or terms of) this Agreement or any of the other transactions or
documents contemplated by this Agreement, without Lender’s prior written
consent.

 

(ii) the Parties agree that at all times after the date of this Agreement the
Parties shall (and the Parties shall ensure that their respective
representatives) keep strictly confidential all information relating to the
Company and the Lender.

 

(iii) Notwithstanding that which is stated elsewhere in this Agreement, to the
extent that Company is required under any applicable securities law, or by the
applicable rules of any stock exchange on which Company lists its securities, to
deliver any notice to a stock exchange or relevant securities regulatory
authority and/or issue any public announcement with respect to the commercial
relationship between the Parties hereto and/or this Agreement, including the
filing of a copy of this Agreement or any schedules, exhibits or annexes
thereof, as may be required by law, it shall be permitted to make such
announcement, or file such filing. Notwithstanding the foregoing, the form of
the first public announcement which is required to be to be submitted by the
Company to the Commission in connection with this Agreement is attached hereto
as Schedule 8.21. Without prejudice to the foregoing, with respect to any
subsequent public disclosure of the terms of this Agreement which has not been
previously made public, including the filing of the form of this Agreement,
Company shall give advance notice to Lender of such impending disclosure which
shall be coordinated with the Lender, and Company shall endeavor in good faith
to assist the Lender to secure and enable confidential treatment of confidential
parts of the Agreement.

 

9.Representations and Warranties of the Lender

 

9.1.The Lender hereby represents and warrants to the Company (severally and not
jointly with any other lenders making loans to the Company contemporaneously
with this Agreement) that the statements contained in this Section 9 are true
and correct as of the date of this Agreement and will be true and correct as of
the Closing Date.

 

9.2.Authorization. The Lender has full power and authority to enter into this
Agreement and the Agreement constitutes valid and legally binding obligations,
enforceable in accordance with its terms except (i) as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief, or other equitable remedies.

 



13

 



 

9.3.Purchase Entirely for Own Account. This Agreement is made with the Lender in
reliance upon the Lender’s representation to the Company, that the Securities
are being acquired for investment for the Lender’s own account, and not with a
view to the immediate resale or distribution of any part thereof, and that the
Lender has no present intention of selling, granting any participation in, or
otherwise distributing the same.

 

9.4.Investment Representations. The Lender hereby acknowledges that the
Securities have not been registered under the Securities Laws and that they are
being offered and sold pursuant to exemptions from registration contained in the
Securities Laws based in part upon their representations and warranties
contained in this Agreement. Accordingly, Lender hereby represents and warrants
as follows:

 

(i)Economic Risk. It is capable of evaluating the merits and risks of its
investment in Company and has the capacity to protect its own interests. Any
interest Securities may not be sold, pledged or otherwise transferred or
hypothecated unless the Securities are registered pursuant to the Securities
Laws, or an exemption from such registration is available under the Securities
Laws, and in the absence of such registration or exemption, the Lender must bear
the economic risk of this investment indefinitely. It understands that there is
no assurance that any exemption from registration under the Securities Laws will
be available and that, even if available, such exemption may not allow the
transfer all or any portion of the Securities under the circumstances, in the
amounts or at the times the Lender might propose.

 

(ii)Acquisition for Own Account. The Lender is acquiring the Securities for its
own account for investment only, and not with a view towards their distribution
or resale, without prejudice, however, to its right, at all times, to sell or
otherwise dispose of all or any part of such securities pursuant to an effective
registration statement under the Securities Laws or under an exemption from such
registration and in compliance with applicable securities Laws.

 

(iii)Protecting Its Interest. By reason of its, or of its management’s (if any),
business or financial experience, it has the capacity to protect its own
interests in connection with the transactions contemplated in this Agreement.

 

(iv)General Solicitation. The Securities are not being purchased as a result of
any advertisement, article, notice or other communication regarding the
Securities published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar or any other general
solicitation or general advertisement.

 

(v)Company’s Information. No offering memorandum or similar disclosure document
has been prepared in connection with the offer to acquire the Securities, and it
has had the opportunity to review the Transaction Documents (including all
exhibits and schedules thereto) and the Company’s reports filed publicly with
the SEC and has been afforded access to publicly disclosed information about the
Company and its financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment and that is necessary to make an informed investment decision with
respect to the investment in the Company. The only representations and
warranties being given by the Company are contained in this Agreement. No broker
or agent of the Company has provided any information or advice with respect to
the Securities nor is such information or advice necessary or desired. 

 



14

 



 

(vi)Rule 144. Lender acknowledges that it is aware that Rule 144 under the
Securities Act which allows for the public resale of restricted and control
securities, as the case may be, if a number of conditions are met, may not
necessarily be available with respect to the Securities and, in any event, is
available only if certain conditions are satisfied, and that any sale of the
Securities that might be made in reliance upon Rule 144 may only be made in
accordance with the terms and conditions of such rule and that a copy of Rule
144 will be delivered to Lender upon request.

 

(vii)Purchaser Status. At the time Lender was offered the Securities, it was,
and as of the date hereof it is an “accredited investor” as defined in Rule
501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act.

 

(viii)Reserved

 

(ix)No Governmental Review. It understands that no United States federal or
state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

 

(x)Restricted Securities. It understands that the Securities are characterized
as “restricted securities” under the U.S. federal securities laws inasmuch as
they are being issued by the Company in a transaction not involving a public
offering and that under such laws and applicable regulations such securities may
be resold without registration in the United States of America under the
Securities Act only. It understands and acknowledges that: (i) the Securities
are being offered and sold without registration under the Securities Laws in a
private placement that is exempt from the registration provisions of the
Securities Laws and (ii) the availability of such exemption depends in part on,
and the Company will rely upon the accuracy and truthfulness of, the foregoing
representations and it hereby consents to such reliance.

 

(xi)Independent Advice. It understands that nothing in this Agreement or any
other materials presented to it by or on behalf of the Company in connection
with Securities constitutes legal, tax or investment advice.

 

(xii)Restrictive Legends. Lender agrees to the imprinting, so long as required,
of a legend on any document or certificate evidencing the Securities may be
imprinted with the following legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):

 

 “[NEITHER] THIS SECURITY [NOR THE SECURITIES INTO WHICH THIS SECURITY IS
CONVERTIBLE] HAS [NOT] BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS AND MAY NOT BE
SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE
SECURITIES ACT AND UNDER APPLICABLE STATE SECURITIES LAWS OR THE COMPANY SHALL
HAVE RECEIVED AN OPINION OF COUNSEL THAT REGISTRATION OF SUCH SECURITIES [AND
THE SECURITIES ISSUABLE UPON [CONVERSION] OF THIS SECURITY] UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.”

 



15

 



 

Certificates evidencing the Securities shall not contain any legend (including
the legend set forth above), (i) while a registration statement covering the
resale of such Security is effective under the Securities Act, (ii) following
any sale of Securities pursuant to Rule 144, (iii) if such Securities are
eligible for sale under Rule 144, or (iv) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC). The Company
shall cause its counsel to issue a legal opinion to the Company’s transfer agent
promptly after the effective date (the “Effective Date”) of a registration
statement if required by the Company’s transfer agent to effect the removal of
the legend hereunder. If all or any portion of the Loan is converted by the
Lender at a time when there is an effective registration statement to cover the
resale of the Conversion Shares, such Conversion Shares shall be issued free of
all legends. The Company agrees that following the Effective Date or at such
time as such legend is no longer required under this section, it will, no later
than 2 Trading Days following the delivery by a Lender to the Company or the
Company’s transfer agent of a certificate representing Conversion Shares, issued
with a restrictive legend (such 2nd Trading Day, the “Legend Removal Date”),
deliver or cause to be delivered to such Lender a certificate or book entry
notation representing such shares that is free from all restrictive and other
legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this section. The Lender acknowledges that the
Company’s agreement hereunder to remove all legends from Conversion Shares is
not an affirmative statement or representation that such Conversion Shares are
freely tradable. The Lender, agrees that the removal of the restrictive legend
from certificates representing Securities as set forth in this section is
predicated upon the Company’s reliance that the Lender will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if Securities are sold pursuant to a registration statement,
they will be sold in compliance with the plan of distribution set forth therein.

 

10.Transfer of Loans

 

10.1.The Lender may transfer its rights in the Loan, and following the
conversion of the Loan the Lender may transfer the Conversion Shares, without
the prior written consent of the Company, subject only to the general
limitations on transfer of securities under applicable law.

 

10.2.Subject to the provisions of this Section, nothing contained in this
Agreement shall be construed as preventing Lender, at any time after the date
hereof, from selling, pledging, assigning or transferring the Loan and in
connection with any such sale, pledge, assignment or transfer from assigning
this Agreement to the purchaser of the Loan.

 

16

 

 

10.3.Notwithstanding the foregoing, the Loan is issued as a fully registered
instrument and will be registered to the Lender on the books of Company (within
the meaning of Treasury Regulation Section 1.871-14(c)(1)(i)(A)). The Company as
registrar of the Loan shall treat the Lender as the absolute owner thereof
(unless the Company has been given notice of the transfer of the Loan in
accordance with the provisions of the following sentence) for all purposes,
including the right to receive payments of principal of, and interest on, the
Loan. The right to receive the principal of, and interest on, the Loan may be
transferred only upon the delivery to the Company of written notice of such
transfer, duly executed by the registered owner of the Loan (or its
attorney-in-fact or legal representative) containing information sufficient to
enable the Lender to identify each owner of an interest in the Loan, and the
surrender of the existing instrument and the reissuance by the Company to the
new holder of such instrument or a replacement instrument. Each successor holder
shall acknowledge that in order to obtain the benefit of the “portfolio interest
exemption” (if applicable) such holder shall provide the necessary withholding
certificates (including Internal Revenue Service Form W-8BEN-E). Each permitted
transfer of ownership of an interest in the Loan shall be reflected by an entry
on the books of the Company after receipt of such notice of transfer. Upon any
such sale, pledge, assignment or transfer of the Loan and upon assignment of
this Agreement to the purchaser of the Loan, Lender shall be released and
discharged from any liability or responsibility with respect to the Loan and any
other Transaction Documents and references to “Lender” in this Agreement shall,
with respect to any matters thereafter occurring, be deemed to be references to
the purchaser of the Loan. Lender and each assignee hereof, agree to indemnify
Company and its affiliates and each of their respective owners, members,
shareholders, directors, officers, employees, partners, agents, subsidiaries,
divisions or affiliated corporations or organizations, whether previously or
hereinafter affiliated in any manner, against, and hold each of them harmless
from, any damage, claim, loss, cost, liability or expense, including interest,
penalties, fines, amounts paid in settlement, reasonable attorneys’ fees and
expenses of investigation, response action, removal action or remedial action
that arise out of or relate to (a) any breach of any representation or warranty
contained in any certificate or other instrument delivered by such successor
holder, including without limitation form W-8BEN-E, (b) any action, suit or
proceeding, whether civil or criminal and whether judicial, administrative,
investigative or otherwise (each as made against Company in connection with any
claim and/or determination that any such successor holder does not qualify for
exemption from U.S withholding tax), and/or (c) any event or circumstance under
which Company will be treated as a ‘taxpayer-in-default’ or otherwise will incur
damages for not withholding taxes on interest payments made to the Lender or
under the Loan.

 

10.4.Notwithstanding anything contained herein to the contrary, any violation of
Section 10.3 shall not be deemed to be an “Event of Default” as set forth in
Section 5.

 

11.Miscellaneous

 

11.1.RESERVED

 

11.2.Applicable Law. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement and any other Transaction Documents (whether brought against a
party hereto or its respective affiliates, directors, officers, shareholders,
partners, members, employees or agents) shall be commenced exclusively in the
state and federal courts sitting in the City of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, Borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any action or proceeding, any claim that it
is not personally subject to the jurisdiction of any such court, that such
action or proceeding is improper or is an inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such action or proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 



17

 



 

11.3.Counterpart Signatures. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and enforceable against
the Parties actually executing such counterpart, and all of which together shall
constitute one and the same instrument.

 

11.4.Entire Agreement. This Agreement constitutes the full and entire agreement,
covenants, promises and understandings between the Parties hereto with respect
to the subject matter hereof, and supersede any and all prior agreements,
understandings, promises and representations made by all or some of the Parties,
written or oral, concerning the subject matter hereof and the terms applicable
hereto.

 

11.5.Amendment. Any term of this Agreement may be amended, waived of modified
only with the written consent of the Company and the Lender.

 

11.6.Notice. Notice as required herein shall be delivered by hand, by e-mail,
fax, by courier service or by registered or certified mail, return receipt
requested, postage prepaid. A notice shall be addressed to the other Party at
the address listed above, or to another address, which may subsequently be
specified in writing by a Party. A notice shall be effective 1 business day
after being delivered by hand, e-mail, courier service or by fax, and 7 business
days after being sent by registered or certified mail.

 

11.7.Further Actions. At any time and from time to time, each party agrees,
without further consideration, to take such actions and to execute and deliver
such documents as may be reasonable necessary to effectuate the purposes of this
Agreement.

 

11.8.Severability. To the extent that any of the restrictions set forth herein
is found by a court having jurisdiction to be unreasonable or overly-broad as to
geographic area, scope or time or to be otherwise unenforceable, it is the
intention that the restrictions set forth in this undertaking be reformed,
modified and redefined by such court so as to be reasonable and enforceable and,
as so modified by such court, to be fully enforced.

 

11.9.Independent Nature of Lenders’ Obligations and Rights. The obligations of
the Lender under this Agreement are several and not joint with the obligations
of any other person providing any loans or other financing to the Company
contemporaneously with the Closing, and the Lender shall not be responsible in
any way for the performance or non-performance of the obligations of any other
person. Nothing contained herein or in any other ancillary document, and no
action taken by the Lender pursuant hereto or thereto, shall be deemed to
constitute the Lender as being part of a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Lender is
in any way acting in concert or as a group together with other persons with
respect to such obligations or the transactions contemplated by this Agreement.
The Lender shall be entitled to independently protect and enforce its rights
including, without limitation, the conversion, repayment, or enforcement rights
arising out of this Agreement or out of the other ancillary documents, and it
shall not be necessary for any other person to be joined as an additional party
in any Proceeding for such purpose. The Lender has been afforded the opportunity
to be represented by its own separate legal counsel in its review and
negotiation of the Agreement. It is clarified that the legal counsel for the
Lender represents such Lender exclusively and not the Company nor any other
person. It is expressly understood and agreed that, unless stated otherwise,
each provision contained in this Agreement and in each other ancillary document
is between the Company and the Lender, solely, and not between the Company and
any other persons collectively and not between and among the Lender and any
other persons.

 



18

 



 

11.10.Lender’s Conversion Limitations. The Company shall not effect any
conversion of this Agreement, or the Loan, and a Lender shall not have the right
to exercise any portion of this Agreement or the Loan, pursuant to Section 2 or
otherwise, to the extent that after giving effect to such issuance after
conversion as set forth on the applicable Notice of Conversion, the Lender
(together with the Lender’s Affiliates, and any other Persons acting as a group
together with the Lender or any of the Lender’s Affiliates (such Persons,
“Attribution Parties”)), would beneficially own in excess of the Beneficial
Ownership Limitation (as defined below). For purposes of the foregoing sentence,
the number of shares of Common Stock beneficially owned by the Lender and its
Affiliates and Attribution Parties shall include the number of shares of Common
Stock issuable upon conversion the Loan with respect to which such determination
is being made, but shall exclude the number of shares of Common Stock which
would be issuable upon (i) conversion of the remaining, non-converted portion of
the Loan beneficially owned by the Lender or any of its Affiliates or
Attribution Parties and (ii) exercise or conversion of the unexercised or
nonconverted portion of any other securities of the Company (including, without
limitation, any other Common Stock Equivalents) subject to a limitation on
conversion or exercise analogous to the limitation contained herein beneficially
owned by the Lender or any of its Affiliates or Attribution Parties. Except as
set forth in the preceding sentence, for purposes of this Section 11.10,
beneficial ownership shall be calculated in accordance with Section 13(d) of the
Exchange Act and the rules and regulations promulgated thereunder, it being
acknowledged by the Lender that the Company is not representing to the Lender
that such calculation is in compliance with Section 13(d) of the Exchange Act
and the Lender is solely responsible for any schedules required to be filed in
accordance therewith. To the extent that the limitation contained in this
Section 11.10 applies, the determination of whether the Loan is converted (in
relation to other securities owned by the Lender together with any Affiliates
and Attribution Parties) and of which portion of the Loan is exercisable shall
be in the sole discretion of the Lender, and the submission of a Notice of
Conversion shall be deemed to be the Lender’s determination of whether this
Agreement and the Loan is convertible (in relation to other securities owned by
the Lender together with any Affiliates and Attribution Parties) and of which
portion of the Agreement and the Loan is convertible, in each case subject to
the Beneficial Ownership Limitation, and the Company shall have no obligation to
verify or confirm the accuracy of such determination. In addition, a
determination as to any group status as contemplated above shall be determined
in accordance with Section 13(d) of the Exchange Act and the rules and
regulations promulgated thereunder and the Company shall have no obligation to
verify or confirm the accuracy of such determination. For purposes of this
11.10, in determining the number of outstanding shares of Common Stock, a Lender
may rely on the number of outstanding shares of Common Stock as reflected in (A)
the Company’s most recent periodic or annual report filed with the SEC, as the
case may be, (B) a more recent public announcement by the Company or (C) a more
recent written notice by the Company or the Transfer Agent setting forth the
number of shares of Common Stock outstanding. Upon the written or oral request
of a Lender, the Company shall within one (1) Trading Day confirm orally and in
writing to the Lender the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of securities of the Company,
including the Agreement and the Loan by the Lender or its Affiliates or
Attribution Parties since the date as of which such number of outstanding shares
of Common Stock was reported. The “Beneficial Ownership Limitation” shall be
9.99% of the number of shares of Common Stock outstanding immediately after
giving effect to the issuance of shares of Common Stock issuable upon conversion
of this Agreement and the Loan. The Lender, upon notice to the Company, may
increase or decrease the Beneficial Ownership Limitation provisions of this
Section 11.10, provided that the Beneficial Ownership Limitation in no event
exceeds 19.99% of the number of the shares of Common Stock outstanding
immediately after giving effect to the issuance of shares of Common Stock upon
conversion of this Agreement and the Loan held by the Lender, and the provisions
of this Section 11.10 shall continue to apply. Any increase in the Beneficial
Ownership Limitation will not be effective until the 61st day after such notice
is delivered to the Company. The provisions of this paragraph shall be construed
and implemented in a manner otherwise than in strict conformity with the terms
of this Section 11.10 to correct this paragraph (or any portion hereof) which
may be defective or inconsistent with the intended Beneficial Ownership
Limitation herein contained or to make changes or supplements necessary or
desirable to properly give effect to such limitation. The limitations contained
in this paragraph shall apply to a successor holder of this Agreement or the
Loan.

  

[signature page follows]

 

19

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Convertible Loan
Agreement on the date first above written.

 

UAS Drone Corp.           By:     By:   Title:     Title:  

  

20

 

 

Exhibit A

 

Share Exchange Agreement

 

See attached

 

 

 

 

Exhibit B

 

Escrow Agreement

 

See attached.

 

 

 

 

Exhibit C

 

Registration Rights Agreement

 

See attached.

 

 

 

 

Schedule 8.11

 

Registration Rights

 

The following parties possess registration rights:

 

Elisheva Ansbacher

Ximena Benítez

Noam Danenberg

Moshe Zuk

Eran Meytal

Erez Alroy

Erez Alroy Investments Ltd.

D-Beta One EQ Ltd.

Runuman Ltd.

Shmuel Yanay

ZUK MARBLE PRODUCTS 1998 LTD

Alonim Marketing and Sales Promotion LTD

Alpha Capital Anstalt

GreenBlock Capital

 

 

 

 

Schedule 8.12

 

Lock Ups

 

 

 

 

Schedule 8.19

 

Duke/USDR Transaction

 

●Share Exchange Agreement by and between UAS Drone Corp., Duke Robotics, Inc.
and the various stockholders of Duke Robotics, Inc.

 

●Securities Exchange Agreement by and between UAS Drone Corp. and GreenBlock
Capital

 

●Convertible Debenture of UAS Drone Corp. issued to GreenBlock Capital

 

●Securities Exchange Agreement by and between UAS Drone Corp. and Alpha Capital
Anstalt

 

●Convertible Debenture of UAS Drone Corp. issued to Alpha Capital Anstalt

 

●Convertible Loan Agreements by and among UAS Drone Corp., and various lenders
dated of even date herewith.

 

●Share Exchange Agreements by and between UAS Drone Corp. and the Lenders (or
their affiliated persons) dated as of even date herewith.

 

 



 

 

